NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 26 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: KENNY G ENTERPRISES, LLC,                No. 17-55270

             Debtor.                            D.C. No. 8:16-cv-00848-GW
______________________________

KENNETH GHARIB,                                 MEMORANDUM*

                Plaintiff-Appellant,

 v.

THOMAS H. CASEY, Chapter 7 Trustee,

                Defendant-Appellee.

                   Appeal from the United States District Court
                      for the Central District of California
                    George H. Wu, District Judge, Presiding

                          Submitted December 18, 2017**

Before:      WALLACE, SILVERMAN, and BYBEE, Circuit Judges.

      Kenneth Gharib appeals pro se from the district court’s order dismissing his

bankruptcy appeal for failure to prosecute. We have jurisdiction under 28 U.S.C.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§§ 158(d) and 1291. We review for an abuse of discretion. Morrissey v. Stuteville

(In re Morrissey), 349 F.3d 1187, 1190 (9th Cir. 2003). We affirm.

      The district court did not abuse its discretion by dismissing Gharib’s appeal

because, despite being required by the Federal Rules of Bankruptcy Procedure to

take certain actions within 14 days of filing the appeal, Gharib failed to do so more

than six months after appealing. See Fed. R. Bankr. P. 8003(a)(2) (an appellant’s

failure to take steps to prosecute a bankruptcy appeal may be grounds for

dismissal); In re Morrissey, 349 F.3d at 1190-91 (dismissal for noncompliance

with procedural rules is proper, without explicit consideration of alternative

sanctions, where procedural defects are egregious); Fitzsimmons v. Nolden (In re

Fitzsimmons), 920 F.2d 1468, 1473-75 (9th Cir. 1990) (affirming dismissal for

failure to prosecute where appellant did not timely serve the designation of record,

failed to take prompt steps to have reporter’s transcripts prepared, and failed to

post the necessary fees or contact reporter until after the filing of the motion to

dismiss).

      The district court did not abuse its discretion by denying Gharib’s motion for

rehearing because Gharib did not identify any error in the district court’s order

dismissing his appeal. See Fed. R. Bankr. P. 8022(a)(2); United States v. Fowler

(In re Fowler), 394 F.3d 1208, 1214-15 (9th Cir. 2005) (setting forth standard of

review and requiring a motion for rehearing to state with particularity each point of


                                           2                                     17-55270
law or fact a court overlooked).

      Because we affirm the district court’s order dismissing the appeal, we do not

consider Gharib’s challenges to the bankruptcy court’s decisions or the district

court’s order denying Gharib’s request for release. See In re Morrissey, 349 F.3d

at 1190; Al-Torki v. Kaempen, 78 F.3d 1381, 1386 (9th Cir. 1996).

      Gharib’s requests for judicial notice (Docket Entry Nos. 8, 19) are denied.

      AFFIRMED.




                                         3                                    17-55270